Exhibit 99.1 The Stars Group Reports Second Quarter 2017 Results TORONTO, Canada, August 9, 2017 – The Stars Group Inc., formerly Amaya Inc. (NASDAQ: TSG; TSX: TSGI), today reported its financial results for the second quarter ended June 30, 2017, revised certain full year 2017 financial guidance ranges and provided certain additional highlights and updates. Unless otherwise noted, all dollar ($) amounts are in U.S. dollars. “Our evolution and transformation into The Stars Group continued as we completed our name change and head office move, while our second quarter saw the strengthening of our core senior management team and continued solid revenue growth led by our real money online casino offering,” said Rafi Ashkenazi, Chief Executive Officer. “We plan to use this momentum to continue improving and strengthening our business and pursuing our strategic objectives.”
